Case 5:19-cv-02427-JWH-MAA Document 51 Filed 07/15/21 Page 1 of 2 Page ID #:239



   1
   2
   3
   4
   5
   6
   7
   8                      UNITED STATES DISTRICT COURT
   9                    CENTRAL DISTRICT OF CALIFORNIA
  10
  11    JAMES SALZBRUNN,                      Case No. 5:19-cv-02427-JWH-MAA
  12                     Plaintiff,
  13                                          ORDER ACCEPTING FINDINGS
             v.
                                              AND RECOMMENDATIONS OF
  14
                                              UNITED STATES MAGISTRATE
        COUNTY OF RIVERSIDE et al.,
  15                                          JUDGE
  16                     Defendants.
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 5:19-cv-02427-JWH-MAA Document 51 Filed 07/15/21 Page 2 of 2 Page ID #:240



   1         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint (ECF
   2   No. 1), Defendant’s Motion to Dismiss the Complaint (ECF No. 34), the other
   3   records on file herein, and the Report and Recommendation of United States
   4   Magistrate Judge (ECF No. 50). The time for filing objections has expired and no
   5   objections have been made. The Court concurs with and accepts the findings and
   6   conclusions of the Magistrate Judge.
   7         IT THEREFORE IS ORDERED that:
   8         1.     The Report and Recommendation of United States Magistrate Judge is
   9   ACCEPTED;
  10         2.     Defendant’s Motion to Dismiss the Complaint is GRANTED;
  11         3.     The Complaint is DISMISSED; and
  12         4.     Judgment shall be ENTERED dismissing the entire action without
  13   prejudice.
  14         IT IS SO ORDERED.
  15
  16   DATED: July 15, 2021
                                                     JOHN W. HOLCOMB
  17                                           UNITED STATES DISTRICT JUDGE
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               2
